—In a proceeding pursuant to CPLR article 78, inter alia, to enjoin the respondent New York State Division of Housing and Community Renewal from implementing its determination that there had been a diminution of a required service at the appellant’s building complex which barred the appellant’s entitlement to a major capital improvement rent increase, the petitioner appeals from a judgment of the Supreme Court, Queens County (Katz, J.), entered March 13, 1992, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
We find that since the Commissioner’s ruling is a literal and reasonable application of the relevant laws and agency precedents, this Court must defer to its administrative construction (see, Matter of Albano v Kirby, 36 NY2d 526), and decline to substitute its judgment for that of the agency (see, Matter of Mid-State Mgt. Corp. v New York City Conciliation & Appeals Bd., 112 AD2d 72, affd 66 NY2d 1032). Miller, J. P., Copertino, Santucci and Goldstein, JJ., concur.